Dissenting Opinion
Shoyer, J.,
June 9, 1967. — The issue is forgery. Such was the finding of the register of wills, and *338the sole issue before the learned hearing judge as clearly defined by the pleadings. One might well search a lifetime before finding an eyewitness to its actual perpetration. Of necessity, therefore, strange and unusual circumstances can add up to something more than mere suspicion in proof of such a charge.
Here the vague, evasive and contradictory testimony of the subscribing witnesses was insufficient to excuse the delay of two months in presenting the will for probate. One witness was the lawyer scrivener. The other was decedent’s sister who was named as executrix and a principal beneficiary, and was admittedly a client of the lawyer.
The register found their testimony inconsistent (1) as to the precise time the will was prepared and executed, and (2) as to the mental attitude of decedent on the evening of the alleged execution. The record does not reveal that their testimony was materially strengthened before the hearing judge. The physical evidence of the power of attorney presented to the bank on the day of decedent’s death points to a subsidiary forgery which was not disproved by the vague and indefinite testimony of the sister or by anyone else.
A most extraordinary feature of this case is the striking similarity between the handwriting of decedent and his sister, who over many years worked very closely with him in businéss. Both wrote in bold, black lines. His writing is large and masculine. Hers is reduced in size but more even and regular than her brother’s. She frequently signed her maiden name, Elias, instead of Dugdale. Her penmanship exhibits perfect control. As evaluated by an expert: “It is beautiful penmanship. - The formation of the letters, the slant, spacing between the letters, it shows an ability that is far superior to the average writer”.
To successfully imitate the signature of another, the forger must have superior writing ability, and the occa*339sion for practice and imitation which their long close association gave to the sister of decedent in this case.
While I did not have the same opportunity of appraising the testimony given from the witness stand as did my learned colleague, nevertheless, I find that truth here is vigorously proclaimed by signatum ipsa loquitur rather than by a mere ipse dixit. See Fleming’s Estate, 265 Pa. 399; Lare Will, 352 Pa. 323 (four opinions).
There is evidence that this testamentary disposition was natural under the circumstances. Like my colleagues, I would like to uphold its validity, and probably would if the issue were but undue influence, and not forgery. The experience gained in 11 years of examining questioned signatures as a registration commissioner, however, will not permit me to close my eyes to clear, physical evidence of forgery.
Hence, I dissent.